OPINION — AG — **** APPLICATION TO QUALIFY FOR TAX CREDIT FILED WITH CORPORATION COMMISSION **** A TAXPAYER FILING HIS APPLICATION ON MAY 5, 1971, WITH THE CORPORATION COMMISSION TO QUALIFY FOR A TAX CREDIT UNDER 82 O.S. 1971 921-925 [82-921] — [82-925], MUST BE ALLOWED SUCH A TAX CREDIT EVEN THOUGH LEGISLATURE ON MAY 11, 1971, PROVIDED IN THE INCOME TAX ACT, THAT SUCH CREDIT COULD ONLY BE ALLOWED WHERE THE APPLICATION FOR IT WAS MADE ON OR BEFORE MARCH 22, 1971. CITE: ARTICLE I, SECTION 10, ARTICLE II, SECTION 15, 68 O.S. 1971 2357 [68-2357], 82 O.S. 1971 921 [82-921], ARTICLE V, SECTION 54 (ROBERT H. MITCHELL)